Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it appears to be in the form of two paragraphs and about 170 words in length.  The language used is also not typical for an abstract (e.g. “thanks to its unique design”).  Correction is required.  See MPEP § 608.01(b).
The specification appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  For example, the first sentence on page 1, and the first sentence under the “background of the invention” section, appear to be a long run-on sentences.  Examiner notes that this is not an exhaustive list and it is suggested that the applicant carefully review the entire application to make appropriate corrections.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  see “form of claims” paragraph below.  The claims also use language that is found in foreign applications typically (e.g. “characterized”) not US applications.  Appropriate correction is required.
MPEP	608.01(m)     Form of Claims

The claim or claims must commence on a separate sheet and should appear after the detailed description of the invention. While there is no set statutory form for claims, the
present Office practice is to insist that each claim must be the object of a sentence
starting with “I (or we) claim,” “The invention claimed is” (or the equivalent).  If, at the
time of allowance, the quoted terminology is not present, it is inserted by the Technology
Center (TC) technical support staff. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See
Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).

Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,  37 CFR 1.75(i).  There may be plural indentations to further segregate subcombinations or related steps. In general, the printed patent copies will follow the format used but printing difficulties or expense may prevent the duplication of unduly complex claim formats.

Reference characters corresponding to elements recited in the detailed description and
the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters, which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claims.

Many of the difficulties encountered in the prosecution of patent applications after final
rejection may be alleviated if each applicant includes, at the time of filing or no later than
the first reply, claims varying from the broadest to which he or she believes he or she is
entitled to the most detailed that he or she is willing to accept.

Claims should preferably be arranged in order of scope so that the first claim presented is the least restrictive. All dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable. Where separate species are claimed,
the claims of like species should be grouped together where possible. Similarly, product
and process claims should be separately grouped. Such arrangements are for the purpose of facilitating classification and examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the put" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the movable bolt cylinder" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes that this is not an exhaustive list and it is suggested that the applicant carefully review the entire claims to make appropriate corrections.
Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Any unspecified claim is rejected as being dependent upon a rejected base claim.  In light of the above, the claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US-20030106545-A1 OR US-20150226516-A1 OR US-20100242939-A1 OR US-20030051717-A1 OR US-20080060630-A1 OR US-20210293509-A1 OR US-20070151551-A1 OR US-20100326414-A1 OR US-20170299323-A1 OR US-20120129136-A1 OR US-20020139362-A1.
A rejection under prior art cannot be performed at this time as the metes and bounds of the claims cannot be determined with any certainty in their present form.  Upon receipt of an Amendment more clearly defining the invention, a prior art search will be conducted. 
However, as best understood, it appears that the references listed in the prior paragraph disclose the invention that the applicant intends to claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641